DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 2, 5, 7-9 and 12-15 are allowable. Claims 3, 4 and 6, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species A-C, as set forth in the Office action mailed on February 25, 2022, is hereby withdrawn and claims 3, 4 and 6 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Applicant’s response to the Non-Final Rejection of April 28, 2022, filed June 22, 2022 is acknowledged.  Claims 1-9 and 12-16 are pending, claim 1 is independent.
Allowable Subject Matter
Claims 1-9 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to the instantly claimed copper-coated steel wire is Kosaka (JP 2013/081982, A-herein referring to the machine translation provided by applicant in the IDS dated July 28, 2020).  Kosaka teaches a steel wire with a pearlite structure and a composition of 0.75-1.10% C, 0.5-2.0% Si and 0.2-2.0% Mn (remainder Fe as it is a steel), with copper plating on the surface of the steel wire (steel wire is the core) (claim 1) with a maximum surface roughness of 4.5 microns or less and a thickness of the copper plating of 1 to 10 microns (i.e. 0-100% for Rmax to the thickness of the coating layer).  
Regarding the difference between average roughness (Ra) of applicant and maximum roughness (Rmax) of Kosaka, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that a Rmax ratio of 0-100% overlaps an Ra ratio of 25-70% by definition of how Rmax is measured comparable to Ra, for example where the roughness is uniform Rmax=Ra.  
The compositional and roughness proportions disclosed by Kosaka overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Kosaka, including those proportions, which satisfy the presently claimed compositional and roughness requirements.  
Kosaka does not teach or suggest, alone or in combination with the prior art, an oxygen concentration at an interface between the core wire and the coating layer is less than or equal to 10% by mass
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s drawing amendments, filed June 22, 2022, with respect to figure 10 have been fully considered and are persuasive.  The drawing objection of April 28, 2022 has been withdrawn. 

Applicant’s claim amendments, filed June 22, 2022, with respect to claim rejections (double patenting and obviousness) have been fully considered and are persuasive.  The rejections of April 28, 2022 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        



/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784